United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2995
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Ray Reha,                               *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: January 31, 2003
                              Filed: February 25, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Ray Reha plead guilty to conspiracy to distribute and possess with intent to
distribute 500 grams or more of a mixture containing methamphetamine, a violation
of 21 U.S.C. § 841(a)(1), (b)(1) (2000), and 21 U.S.C. § 846 (2000), and to forfeiture
of drug proceeds under 21 U.S.C. § 853 (2000). At sentencing, the District Court1
denied Reha’s motion for a downward departure, which was based upon extraordinary
physical impairment, and sentenced him to 151 months of imprisonment and five
years of supervised release.

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Reha appeals, arguing the District Court abused its discretion in denying his
motion. We will not review the District Court’s refusal to depart, however, because
the Court stated that it was aware of its authority to depart but declined to do so in
this case. See United States v. Orozco-Rodriguez, 220 F.3d 940, 942 (8th Cir. 2000).
Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-